
	
		I
		111th CONGRESS
		1st Session
		H. R. 3504
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a 2 percent rescission of unobligated
		  funds previously appropriated under the American Recovery and Reinvestment Act
		  of 2009 to be used by the Secretary of Veterans Affairs to hire claims
		  processors.
	
	
		1.Short titleThis Act may be cited as the
			 VA Case Backlog Alleviation and
			 Economic Stimulus Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)During recent testimony in front of the
			 Committee on Veterans’ Affairs, officials from the Department of Veterans
			 Affairs stated that there are approximately 140,000 cases in the Department
			 claims adjudication system that have been pending for over 125 days without a
			 decision.
			(2)The Department of
			 Veterans Affairs continually maintains an unacceptably large backlog of
			 veterans’ cases.
			(3)The Department of
			 Veterans Affairs should never maintain a backlog of more than 50,000 cases
			 which have been unresolved for more than 125 days.
			(4)The Department of
			 Veterans Affairs was appropriated $1,357,000,000 for fiscal year 2009 for
			 compensation and pension claims processors.
			(5)The Department of
			 Veterans Affairs has seen an increase of 1,800 people to help with compensation
			 and pension claims processing since 2008.
			(6)Public Law 111–5,
			 the American Recovery and Reinvestment Act of 2009, appropriated
			 $787,000,000,000 in stimulus spending.
			(7)A
			 large majority of the stimulus funding has not been obligated as of the date of
			 the enactment of this Act.
			3.Rescission of 2
			 percent of unobligated stimulus funds
			(a)RescissionEffective on the date of the enactment of
			 this Act, there are hereby rescinded 2 percent of the total amount of the
			 unobligated balances of the discretionary appropriations made available by
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5).
			(b)Use of
			 fundsAmounts subject to the rescission under subsection (a)
			 shall be available to the Secretary of Veterans Affairs to hire Department of
			 Veterans Affairs claims processors.
			(c)Assignment of
			 claims processorsIn hiring claims processors pursuant to
			 subsection (b), the Secretary of Veterans Affairs shall ensure that such
			 processors are assigned proportionately to each State according to the
			 percentage of veterans residing in that State.
			4.Report to
			 CongressNot later than one
			 year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and
			 House of Representatives a report on the transfer of stimulus funds to the
			 Department of Veterans Affairs pursuant to section 3 and the status of the
			 backlog of claims for benefits under the laws administered by the
			 Secretary.
		
